The. Attorney General of Texas
                                                 December31, 1984
 M MAllOX
 ttorneyGeneral



 1preme
      courtBUildh!J            Mr. Garry Meuro                          OpinionNo. m-289
P.0.a0x12646                   chairman
Austin, TX. 76711. 2646        Texas VeteransLand Board                 Re: Constitutionalityof Texas
   214752661                   835 StephenF. Austin Building            requirement of United States
  IIOX 9101874.1367
Telecopier 51214750266
                               Austin,Texas 78701                       citizenshipfor eligibilityfor
                                                                        participationin the Veterans
                                                                        Land and HousingProgram
  4 J.sckaon. Suite 706
“allal), TX. 752024606
2141742.6944
                               Dear Mr. Mauro:

4624 Alberta Ave., Suite 160       You informus that an applicantto purchase land pursuant to the
El Paso. TX. 799052793         Veterans’Land Progrim is a citizen of Canada. For purposes of this
  .6/633.3464                  opinion, we will assume that  the applicant remains in the United
                               States lawfully. 10th article III, section      49-b of the Texas
It... a Texas, Suite 700       Constitutionand section 161.001(7) of the Natural Resources Code
   mston. TX. 77002-3111       requirethat veteranawho participateIn the Veterans’Land Programbe
   ~Y2234666                   citizensof the United States. You ‘askus the followingquestion:

                                         In light cf the equal protection clause of the
 18 Broadway. Suite 312
 lbbock, TX. 79401-3479
                                         United Stzltes Constitution and recent United
0C6l747.5238                             States Supreme Court holdings in the area of
                                         classificationsbased on alienage, can resident
                                         aliens who have served in the United States armed
 KB N. Tenth. Suite S
McAllen. TX. i6601.1665
                                         forcesand who are othewise~qualifiedveteransbe
5121662JY7                               preventedfrom participatingin the VeteransLand
                                         and Eousine,Programs?
206 Main Plaza. Sults 406      We predict that   a   cot.rt
                                                          would answeryour questionin the negative.
San Antonio, TX. 762652797
 12Q254191
                                   Article III, se:,tion49-b of the Texas Constitutionprovides in
                               pertinentpart:
An Equal Opportunity/
 llirmalivs Action Employer                 The lands of the Veterans’Land Fund shall be
                                         sold by sc.idBoard in such quantities,on such
                                         terms, at such prices, at such rates of Interest
                                         and under t:uchrules and regulationsas are now or
                                         may hereafl:erbe providedby law to veteranswho
                                         servednot !.essthan ninety (90) continuousdays,
                                         unless sconer discharged by reason of a
                                         service-cormecteddisability, on active duty in
                                         the Army, X.wy, Air Force, Coast Guard or Marine
Mr.   Garry   Mauro   - Page 2 (JM-289)




              Corps of the United States after September 16,
              1940. and who. upon the date of filing his or her
              ~lication to purchke any such land is a citizen
              of the United State;:,is a bona fide resident of
              the State of Texas, aad has not been dishonorably
              discharged from any branch of the Armed Forces
              above-named and who at the time of his or her
              enlistment,inducticn.comanissioning.  or drafting
              was a bona fide residentof the State of Texas, or
              who has resided in Texas at least five (5) years
              prior to the date of filing his or her
              application,and providedthat in the went of the
              death of an eligible Texas Veteran after the
              veteran has filed rrfththe Board an application
              and contractof sale to purchasethroughthe Board
              the tract selected by him or her and before the
              purchase has been completed. then the surviving
              spouse may completr:the transaction. (Emphasis
              added).

See also Natural Resources Code 9161.001(7) (defining "veteran" to
includerequirementthat appllcsntbe a citizenof the United States);
Il62.001(8)(C) (defining "vet~eran"for purposes of the Veterans'
Rousing AssistanceProgram to include requirementthat applicantbe a
United States citizen).

    The   Fourteenth Amendment to. the United States Constitution
provides in pertinentpart that

              [n]o State shall . . . depriveany person of life,
              liberty,or property!, without due process of law;
              nor deny to any pere,cnwithin its jurisdictionthe
              equal protection or the laws. . . . (Emphasis
              added).

     The Equal Protection Clause does not prohibit all legislative
classifications.In reviewinl~ legislationunder the Equal Protection
Clause, the U.S. Supreme Court's usual approach has been a
"two-tiered"standard. If a statuteinfringeson a fundamentalright,
           Earper v. Virginia State Board of Elections,383 U.S. 663
c-%P   (voting),or createsarTinherentlysuspectclassification,   m
a,    Loving v. Virginia, 385 U.S. 1 (1967) (race). the statute   is
subject to strict judicial a,crutinywhich requires the state to
establisha compellinginterestjustifyingits enactment.     To do so,
the state must demonstrate that its purpose or interest is both
constitutionallypermissibleaad substantialand that its use of the
classification-is necessary to accomplish its purpose. --See In re
Griffiths.413 U.S. 717 (1973:.

     If a statute does not affect a fundamentalright or create a
 suspect classification,the statute is accorded a presumption of
Hr. Carry lheuro- Page 3   (Jh-289)




constitutionality that is not disturbedunless the enactmsntrests on
grounds wholly irrelevantto the achievementof a legitimate state
objective. The latter stamdard frequently 16 referred to as the
rlrtionalbasil,test. See McGowan v. Maryland.366 U.S. 420 (1961). A
person challenginga classif:L:ation judged by the rationelbasis test
m6t   establish that th6 classification does not bear        a fair
relationship t0 6 legitimatepublic purpoec. Where66 a 6t6te IPUSt
justify a suspect classiffcationby showing a Compelling 6tEte
intere6t. -See Plylerv. Doe, 457 U.S. 202, 217 (1982).

       A6 a thresholdmatter, ue not6 that it has long been held that
the auarantees of the Eousl.Protection Clause of the Fourteenth
Amend&at extend to all persons regardlessof citizenship. Plyler v.
Doe. supra. See generally snnot.. 47 L.Ed.Zd 876 (1976). Earlier
United States SupremeCourt decisionsheld that state statutesdenying
aliens certain rights enjoyed by citizens ere not invalid under-ths
Equal ProtectionClause of the FourteenthAmendmentas long as there
16 6 "rational basis" for the classification embodied in such
6tatutes.     See, e.g  Rick v.
                              --Webb, 263 U.S. 326 (1923);Crane v. New
York,     239 U.S. 19;' (1915); Patsone V, Pennsylvania,232 U.S. 138
(1914). Bowever.more recentdecision6have held that classifications
based-upon alienage 6re inherently suspect End ~subjectto "strict
judicialscrutiny." See, e.S Bernal v. Fainter,          U.S.       104
s.ct. 2312 (1984); Examin:& Board of Engine=             ArchGis     6
Surveyorsand de Otero. 426 UTS. 572 (1976);In re Griffiths,413 U.S.
717 (1973);Grahsmv. Richardson,
                              -- 403 U.S. 365 (1971).
     Statutes containingsuch clas6ifications vi11 be upheld only if
the state imposingthem is able to satisfythe burden of demonstrating
"that its purposeor interestis both constitutionally permissibleand
substantialand that its use of the classific6tionis 'necessary. . .
to the accomplishment'of :ltspurpose or the safeguardingof its
interest." In re Griffiths.supra, at 721-722.

             The underpinninf,sof the Court'6 constitutional
          decisionsdefining the circumstancesunder which
          state and local g03rc?rnm6nt6
                                      may favor citizensof
          this country by dtnying lawfully admitted aliens
          equal rights and op~portunitieshave been two. The
          first,based squan?!.y  on the conceptsembodiedin
          the Equal Protecti,onClause of the Fourteenth
          Amendment and in the Due Process Clause of the
          Fifth Amendment, l~scognizes  that '[alliensES a
          class are 6 priml!example of 6 "discrete and
          insular"minority . . for whom . . . heightened
          judicial solicitude is appropriate.' Graham v.
          Richardson, 403 U.S.. at 372. See --      also San
          Antonio SC;hoolDIE,:..v. Rodriguez, 4111J.S.  1, 29
          (1973);‘a ;armsn1-2 ,ugall. 413 U.S., at 642.
          The second. arounded in the Suoremscv
                                            .     I   Clause.
                                                      ~~~~~~.
          Const. Art.-Vi. cl. 2. and in the naturalization



                              p. 1284
Mr. Carry Mauro - Page 4   (JM-289)




          power, Art. I, 58. cl 4. recognize6 the Feder61
          GWErtu&ent'Eprimary re6ponsibilityin the field
          of immigr6tion and naturalization. See, e.g.,
          liinesv. Davidowitz,312 U.S. 52, 66 (1941);Truax
          v. Raich, 239 U.S. 33, 42 (1915). See Gr&x
          Richardson,403 U.S., at 378; Takahax v. Fish 8
          GWIE Comn’n. 334 U.S, 410 (1948).

ExaminingBoard of Engineers,~'rchitecte
                                      h Surveyorsv. de Otero. 426
U.S.572, 602 (1976).

     GEnErElly. official discrimination egsinst lawfully admitted
aliens ha6 taken one of three      forma. First, aliens    have been
prohibitedfrom enjoyingpublic resource6or receivingpublic benefits
on the 86me basis as citiatns. See, e.g., Gr6ham v. Richardson,
supra: Takahashi v. Fish 6 same Commission, 334 U.S. 410 (1948).
Second, aliens have been excluded from public employment. See, e.g..
Sugarm6n v, Dougall, 413 U.S. 634 (1973). Third, aliens have been
restricted from engaging in private enterprise6and occupations in
which they could participateif they were citizens. SEC?De cEn66 V.
Bica, 424 U.S. 351 (1976);ExaminingBoard of Engineers,Architects&
Surveyors v. de Otero, Ez-In     re Griffiths,w         The court has
developedan exceptionto the rule that a class distinctionbased upon
alienage automaticallyinvoks:sstrict scrutiny. This exception has
been termed the "political function,, exception End applies to lavs
which exclude aliens from DO,litiOnEverv claselv associatedwith the
process of democraticaelf-'gcrrcrnment.~See. e.g., Bern61 v. Fainter,
D;      Foley v. Connelle. 43:sU.S. 291 (1978); Cabell v. Chavez-
Salido,454 U.S. 432 (1982);&bach v. Norwlck.441 U.S. 68 (1979).

     Clearly, the constitutionaland statutoryprovisionsinvolved in
this request fall within the first grouping,1.6. statute6which deny
to aliens public benefits available to citizens. We think that a
court, when presented with this issue, would invoke the "strict
6crutiny"standardand strike,down that part of article III, section
49-b of the Texas Con6t:ttutionand 6eCtion6 161.001(7) and
162.001(8)(~)of the Natur61ILeaources Code which re6trictaapplicants
for certain    veteran6' 6srliat6nceprograms to citizens only.
Admittedly,only rarely are a'tatutes6uStEinedwhen they are subjected
to strict scrutinv:as ha6 be'rnnoted strict scrutinvmav be strict in
theory, but in practice it is almost always fatal.-Se; Gunther, The
SupremeCourt, 1971 Term -- F,,rward:In Search of Evol~g Doctrine=
a ChangingCourt: A Model for?fewerEqual Protection,86 Rarv. L. Rev.
1, 8 (1972). Nevertheleasl,    we can discern no comuellina state
interestin this instance,ncfrhave you suggestedone. :If th;re were
one. we cannot concludethat slucha classification would be necessary
for its accomplishment. ,i:sthe court declared in Graham v.
Richardson, supra. at 374, ~aeithera state's desire to preserve
limited welfare benefits for :Ltsown citizens, nor 6 state's concern
for its fiac61 integrity,constitutesa compellingjustificationfor




                              D. 1285
Hr.   Gamy   Mauro   - Page 5   (JWB9)




denying public assistanceto resident aliens or restrictingbenefits
to citizensand longtimeresidentaliens.

    We note that all persms inducted into the armed services,
includingresident aliens. are requiredby 10 U.S.C. 1502 (1982) to
take an oath of allegianceto the United States Coustitutionand to
the President of the United S,t.ates.
                                    In striking dowu a Connecticut
regulationlimiting the practice of lav to citizens only, the court
recitedthe above-mentionedst.a.tutory
                                   oath aud declaredin a footnote:

             If aliens cau take this 06th when the Nation is
             making use of their services in the national
             defense, residence,a:Lienapplicantsfor admission
             to the bar surely cmnot be precluded,as a class.
             from taking an oath to supportthe Constitutionon
             the theory that they are unable to take the oath
             in good faith.

In re Griffiths,BIIPT(L.at 7:!Cs
                               n. 18. Analogously,we conclude that
residentalienswho are veterms of the United StatesArmed Forces may
not be precluded as a class to entitlementto benefits granted to
veteransvho are United Stateo citizens.

     Accordingly,we concludethat a court, if presenteddirectlywith
the issue..
          would concludethat those portionsof article III, section
49-b of the    Texas Const:Xution and sections 161.001(7) and
162.001(8)(C) of the Natural Resources Code, which restricts
applicantsfor certainveterans’assistanceprogramsto citizensonly,
is violative of the Equal Protection Clause of the Fourteenth
Amendmentof the United State!;
                             Constitution.

                                  jjUMMARY

                Those portionsof article III, section 49-b of
             the Texas Constitut:lonand sections161.001(7)and
             162.001(8)(C) of thl:NaturalResourcesCode, which
             restrict applicants for certain veterans’
             assistanceprogramsto citizensonly, is violative
             of the Equal Protec:t.ionClause of the Fourteenth
             Amendmentof the Un:LtedStates Constitution.


                                         dz&



                                              JIM    HATTOX
                                              AttorneyGeneralof Texas

 TOM GREEN
 First AssistantAttorney.Gen&l


                                    p. 1286
Mr.   Carry   Mauro - Page 6   (JM-2a91




DAVID R. RICRARDS
ExecutiveAssistantAttorney       Gmeral

RICK GILPIN
Chairman,Opinion Committee

Preparedby Jim Moellinger
AssistantAttorney General

APPROVED:
OPINION COMMITTEE

Rick Gilpin. Chairman
Colin Carl
Susan Garrison
Jim Moellinger
JenniferRiggs




                                    p.   1287